Per Curiam.
Respondent was admitted to practice by this Court in 1963. He maintains an office for the practice of law in the City of Albany.
As set forth in the petition of charges and in violation of the Appellate Division disciplinary rules (see Code of Professional Responsibility DR 1-102 [a] [4], [5], [7] [22 NYCRR 1200.3 (a) (4), (5), (7)]), respondent failed to file a proof of service in a personal injury lawsuit that he commenced on behalf of a client in 1993. The failure resulted in the automatic dismissal of the lawsuit under the predecessor to CPLR 306-b then in effect. When respondent discovered the failure in 1998, he misrepresented the status of the lawsuit to his client, and eventually paid her a purported settlement amount from his own funds in 2003.
In view of the mitigating circumstances presented, especially respondent’s otherwise distinguished career in private practice and as a public servant and his hitherto unblemished disciplinary record, we conclude that respondent’s misconduct warrants a censure.
Mercure, J.P, Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition of charges; and it is further ordered that respondent is censured.